Exhibit 10.1


SECOND AMENDMENT TO TREASURY SECURED
REVOLVING CREDIT AGREEMENT




THIS SECOND AMENDMENT TO TREASURY SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made effective as of October 18, 2007, by and among NGP CAPITAL
RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the several banks
and other financial institutions from time to time party hereto (collectively,
the “Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of August 31, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement to clarify such
provisions, and subject to the terms and conditions hereof, the Lenders are
willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.  Amendments.
 
(a) Section 2.21 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:


Section 2.21                                                      Increase of
Commitments; Additional Lenders.
 
(a)  So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, the Borrower may, by written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Commitment Amount to an amount not to
exceed $175,000,000 (the amount of any such increase, the “Additional Commitment
Amount”).  At the election of the Borrower, if specified in such notice, each
Lender shall have the right for a period of 15 Business Days following receipt
of such notice, to elect by written notice to the Borrower and the
Administrative Agent to increase its Treasury Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
 
Amount.  No Lender (or any successor thereto) shall have any obligation to
increase its Treasury Revolving Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Treasury Revolving Commitment shall be made in its sole discretion
independently from any other Lender.
 
(b) If the Borrower elected to not offer each Lender the right to elect to
increase its Treasury Revolving Commitment pursuant to subsection (a) of this
Section 2.21, or if any Lender shall not make such election, the Borrower may
accept from any Lender or Lenders, on a non-pro rata basis, an increase in its
or their Treasury Revolving Commitment or may designate another bank or other
financial institution that is not an existing Lender (an “Additional Lender”) to
become a party to this Agreement and make a Treasury Revolving Commitment, in
each case if such Lender or Additional Lender at the time agrees to; provided,
however, that any new bank or financial institution must be acceptable to the
Administrative Agent, which acceptance will not be unreasonably withheld or
delayed.  The sum of the increases in the Treasury Revolving Commitments of the
existing Lenders pursuant to subsection (a), if applicable, or this subsection
(b) plus the Treasury Revolving Commitments of the Additional Lenders shall not
in the aggregate exceed the Additional Commitment Amount.
 
(c) An increase in the aggregate amount of the Treasury Revolving Commitments
pursuant to this Section 2.21 shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Treasury Revolving Commitment
is to be increased, setting forth the new Treasury Revolving Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with Treasury Revolving Credit Notes evidencing such increase in the
Treasury Revolving Commitments, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Treasury Revolving Commitments and such opinions of counsel for the Borrower
with respect to the increase in the Treasury Revolving Commitments as the
Administrative Agent may reasonably request.
 
(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Treasury Revolving Commitment Amount shall automatically be increased
by the amount of the Treasury Revolving Commitments added through such
supplement or joinder and Schedule II shall automatically be deemed amended to
reflect the Treasury Revolving Commitments of all Lenders after giving effect to
the addition of such Treasury Revolving Commitments.
 
2.  Acknowledgement with respect to Increase.  Commerzbank, AG and
Administrative Agent hereby agree and acknowledge that simultaneously herewith
Commerzbank, AG is increasing its Treasury Revolving Commitment to
$60,000,000.  This
Amendment shall constitute a supplement required pursuant to Section 2.21 and
Schedule II shall automatically be deemed amended to reflect the Treasury
Revolving Commitments of all Lenders after giving effect to the increase in the
Treasury Revolving Commitment of Commerzbank, AG.


3.  Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Subsidiary
Guarantors and the Lenders.


4.  Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that:


(a)           The execution, delivery and performance by Borrower of this
Amendment (i) is within Borrower’s power and authority; (ii) has been duly
authorized by all necessary corporate and shareholder action; (iii) is not in
contravention of any provision of Borrower’s certificate of incorporation or
bylaws or other organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Borrower or any of its
Subsidiaries is a party or by which Borrower or any such Subsidiary or any of
their respective property is bound; (vi) does not result in the creation or
imposition of any Lien upon any of the property of Borrower or any of its
Subsidiaries; and (vii) does not require the consent or approval of any
Governmental Authority or any other person;


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


5.  Reaffirmations and Acknowledgments.


(a)           Reaffirmation of Subsidiary Guaranty.  Each Subsidiary Guarantor
consents to the execution and delivery by the Borrower of this Amendment and
jointly and severally ratify and confirm the terms of the Subsidiary Guarantee
Agreement with respect to the indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each Subsidiary Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Subsidiary Guarantee
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its
terms.  Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of the Subsidiary Guarantors
under the Subsidiary Guarantee Agreement.


(b)           Acknowledgment of Perfection of Security Interest. Borrower and
each Subsidiary Guarantor hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.


6.  Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


7.  Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


8.  No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


9.  Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10.  Counterparts.This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
11.  Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


12.  Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia­tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.


BORROWER:


NGP CAPITAL RESOURCES COMPANY




By: ________________________________
      Name:  Stephen K. Gardner
      Title:  Chief Financial Officer


SUBSIDIARY GUARANTORS:


NGPC FUNDING GP, LLC




By: ______________________________
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC FUNDING, LP
By: NGPC Funding GP, LLC
Its general partner




By: ______________________________
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC ASSET HOLDINGS GP, LLC




By: ______________________________
Name:  Stephen K. Gardner
Title:  Chief Financial Officer




NGPC ASSET HOLDINGS, LP
By: NGPC Asset Holdings GP, LLC
Its general partner




By: ______________________________
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC NEVADA, LLC




By: ______________________________
Name:  Stephen K. Gardner
Title:  Chief Financial Officer




LENDERS:


SUNTRUST BANK, individually and as Administrative Agent and as a Lender




By:                                                              
Name:
Title:


COMMERZBANK, AG


By:                      
Name: Andrew Campbell
Title:  Senior Vice president






By:                      
Name:  Janet Lee
Title: Assistant Treasurer




LANDESBANK BADEN-WÜRTTEMBERG


By:                      
Name:  Simone Ehmann
Title:  Vice President


By:                      
Name:  Konrad Kestering
Title:  Assistant Vice President






BRANCH BANK &TRUST CO.


By:                      
Name:  Cory Boyte
Title: Senior Vice President

 


AMERICAN NATIONAL BANK


By:                      
Name:  GARY W. VICK
Title:  VICE PRESIDENT